Citation Nr: 1226408	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a heart disability.  The matter has since been transferred to the RO in Muskogee, Oklahoma.

The issue on appeal was previously denied by the Board in a March 2010 Board decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2011 decision, the Court set aside the Board's denial of service connection for a heart disability and remanded the issue back to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its December 2011 decision, the Court instructed the Board to conduct a factual analysis as to whether the Veteran should be afforded a VA examination for his claim of service connection for a heart disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2011).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The third prong of McLendon, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

During service in October 1999, the Veteran was seen for chest pain that came and went.  EKG revealed normal sinus rhythm with occasional premature supraventricular complexes, and was otherwise normal.  Borderline hypertension was noted on physical examination.  On follow-up later that month, the assessment was atypical chest pain.  The provider noted that myocardial infarction was ruled out.  She noted that she had a lengthy discussion with the Veteran regarding other possible causes of chest pain, to include gastrointestinal symptoms, musculoskeletal causes such as costochondritis, and anxiety related symptoms.

On medical board evaluation for his right knee in May 2004, the Veteran denied any significant medical problems.  He did endorse a history of palpitation, pounding heart, or abnormal heart beat.  The examiner noted that the Veteran had experienced premature ventricular contractions in 1993 and 1994, but that they had resolved. Physical examination revealed normal heart and chest.

The Veteran was afforded a VA examination for a digestive condition in September 2006.  He reported that he began having chest pain in 1991 and that he was worked up with negative results. He stated that his symptoms worsened in 1999, and he indicated that he had sharp, stabbing pain across his chest.  Diagnoses did not include any finding referable to the Veteran's heart. 

In December 2006, the Veteran reported that he suffered from chest pain during service, and stated, "[i]t has not stopped."  He argued that it was related to stress during active duty.

In this case, the Veteran has documented complaints of symptoms in service, and has reported that he has experienced additional symptoms continuously since his discharge.  The Board notes that the Veteran is competent to report that he experienced chest pain in service and continued to experience chest pain after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  This evidence, when viewed collectively with the "low threshold" established in McLendon, warrants the conclusion that a VA examination is necessary to decide the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of his claimed heart condition.  The claims file, including a copy of this remand, should be made available to the examiner.  All indicated tests should be conducted.  After a review of the claims folder and completion of the examination, the examiner should address the following: 

(A) What are the current heart-related diagnoses, if any?

(B) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart condition is etiologically related to service, to include documented complaints of chest pain and premature ventricular complexes. 

(C) Describe the impact of each diagnosed heart condition on the Veteran's occupational and functional capacity.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2011).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


